DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 03/30/2021.

Claim Status
Claims 1-4, 7, 16-24, 27-28, 30-31 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 03/30/2021 have been fully considered but are not persuasive.
Regarding Applicants’ argument that the prior art doesn’t teach: “receiving, by an apparatus for a wireless device, a first frame on a first radio interface, wherein the first frame comprises at least one time related parameter for determining an access slot for communications on the first radio interface”, Examiner respectfully disagrees.
It seems Applicants are confused between the secondary transceiver and the primary transceiver of Shellhammer.
As clearly indicated in the rejection, the sleep command (first frame) is received by the primary transceiver and not the secondary transceiver as misunderstood by Applicants.
How we know that it’s the primary transceiver that received the sleep command?
Through basic reasoning.
Let’s have a detailed look at Shellhammer.
Looking at fig 8, clearly, at the time the sleep command is received (step 804), the device (include its elements) is awake and not in sleep mode.
How do we know that the device (include its elements) is awake and not in sleep mode at such time?
Through basic reasoning.
First, the sleep command is called a sleep command for a reason, as clearly states in column 21, line 45-47, “sleep command from the base station 110 that is intended to place the IOE device 120 into sleep mode.”
Second, step 806 clearly shows the device puts some or all of its constituent elements into sleep mode in response to receiving the sleep command.
Thus, clearly, the device (include its elements) is awake at the time it receives the sleep command, otherwise it wouldn’t need to put some or all of its constituent elements into sleep mode in response to receiving the sleep command.
Now that we established that the device (include its elements) is awake at the time it receives the sleep command, how do we know that it’s the primary transceiver that received the sleep command and not the secondary transceiver?
Through basic reasoning.
As clearly states in column 21, line 54-55, the secondary transceiver is a “low-power wake-up receiver”.
More details about the secondary transceiver in column 16, line 47-67, “The secondary transceiver 312 may be a low power wake-up receiver that may wake up at pre-specified times in order to listen for synchronization signals and wake-up signals… The secondary transceiver 312 may include an envelope (or energy) detector to detect the specific modulation of the synchronization/wake-up signals 
The sleep command is clearly not synchronization/wake-up signals since the sleep command include “the time and frequency resource elements at which the synchronization and wake-up signals may be transmitted” (column 21, line 37-47)
And as discussed above, the sleep command is clearly received when the device is awake (not in low power).
Thus, the secondary transceiver cannot and should not receive the sleep command.
If it’s not the secondary transceiver that receive that sleep command, how do we know that it’s the primary transceiver that received it?
Through basic reasoning.
Fig 3 shows that the device contain only two transceivers, thus if it’s not the secondary transceiver that receive the sleep command, then it has to be the primary transceiver.
For the rest of Applicants’ arguments, it seems Applicants have a different interpretation of the phrase “determining an access slot for communications on the first radio interface” from one of ordinary skills in the art.
First “determining” is not “configuring” as seemed to be misunderstood by Applicants.
Determining is simply determining.
Access slot is simply a time.
“Determining an access slot for communications on the first radio interface” is simply determining a time for communications on the primary transceiver (first radio interface).
Clearly the time related parameter that was received in the first frame (sleep command) is used later on to determine a time for communications on the primary transceiver as discussed in Shellhammer, fig 8, column 21, line 22 to column 22, line 45, “At block 818, the IOE device 120 compares 
And clearly, determine whether to wake up the primary transceiver to transmit requested data to the base station implicitly includes determine a time to wake up the primary transceiver to transmit requested data to the base station.
Applicants is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Since Applicants seem to misunderstand a lot of what Shellhammer is teaching, as a show of good faith to compact prosecution, Examiner had included more details, explanations in the rejections.
Please notes, there is no new ground of rejection, just simply more details, and explanations.
It seems Applicants forgot to correct the claim objection of claim 31 regarding the term “and/or”, thus the claim objection is maintained below.
Also, upon further review, reconsideration, the 102 rejections of dependent claims 2, 17 are withdrawn. Thus, dependent claims 2, 17 are indicated in the Allowable Subject Matter section below.

Drawings
The drawings are objected to because Figure 5, Figure 6, Figure 7 and Figure 8 contain blurry texts.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 31 is objected to because of the following reasons: 
For claim 31, the term “and/or” is unclear.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 16, 18-21, 23-24, 27-28, 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shellhammer, US 9,525,540.

For claim 1. Shellhammer teaches: A method, comprising: 
receiving, by an apparatus for a wireless device, a first frame on a first radio interface, wherein the first frame comprises at least one time related parameter for determining an access slot for communications on the first radio interface of the apparatus; (Shellhammer, fig 8, column 21, line 22 to column 22, line 45, “At block 804, the IOE device 120 receives one or more assigned PN sequences from the base station 110. As part of this message, the IOE device 120 may also receive the time and frequency resource elements at which the synchronization and wake-up signals may be transmitted, as well as the pre-determined amounts of time to wait to listen for a synchronization or wake-up signal. In an embodiment, the assigned PN sequences (and assigned time/frequency resource elements) may be received as part of a sleep command from the base station 110 that is intended to place the IOE device 120 into sleep mode… At block 818, the IOE device 120 compares the information obtained from the antenna to a stored sequence (the PN sequence corresponding to the wake-up sequence received at block 804)… As a result of the comparison, a correlation value may be determined… If the IOE device 120 determines at decision block 820 that the determined correlation value exceeds the threshold, then 
transitioning, by the apparatus after receiving the first frame on the first radio interface, to a first operation mode, where the first radio interface is disabled and a second radio interface of the apparatus is enabled; (Shellhammer, fig 8, column 21, line 22 to column 22, line 45, “At block 806, the IOE device 120 puts some or all of its constituent elements into sleep mode, e.g. a deep sleep such that just a few elements are still active, such as a clock… At block 810, the IOE device 120 wakes up its secondary transceiver, e.g. a low-power wake-up receiver, in order to listen for a message from the base station 110. This message may be a synchronization signal or a wake-up signal.”; after receiving the sleep command, IOE device goes into sleep mode where primary transceiver is disabled, and secondary transceiver is awake after an amount of time)
receiving, by the apparatus, a second frame on the second radio interface; (Shellhammer, fig 8, column 21, line 22 to column 22, line 45, “If, at decision block 812, the scheduled wake-up event is not for a synchronization signal but rather for a wake-up signal, then the method 800 proceeds to block 816. At block 816, the IOE device 120 listens with the secondary transceiver and obtains whatever information is picked up by the antenna(s).”; wake-up signal is second frame)
determining, by the apparatus, an access slot on the first radio interface, based on the at least one time related parameter of the first frame and on a reception time of the second frame; (Shellhammer, fig 8, column 21, line 22 to column 22, line 45, “At block 818, the IOE device 120 compares the information obtained from the antenna to a stored sequence (the PN sequence corresponding to the wake-up sequence received at block 804)… As a result of the comparison, a correlation value may be determined… If the IOE device 120 determines at decision block 820 that the determined correlation value exceeds the threshold, then the method 800 proceeds to block 822, where the secondary transceiver of the IOE device 120 causes the primary transceiver (and, in embodiments, of the components of the IOE device 120) to wake up to perform one or more desired operations with the base station 110 (e.g., either receiving data or transmitting requested data to the base station 110).”; 
transitioning, by the apparatus in response to receiving the second frame, to a second operation mode, where the first radio interface is enabled; and transmitting, by the apparatus, a third frame on the first radio interface in the determined access slot. (Shellhammer, fig 8, column 21, line 22 to column 22, line 45, “If the IOE device 120 determines at decision block 820 that the determined correlation value exceeds the threshold, then the method 800 proceeds to block 822, where the secondary transceiver of the IOE device 120 causes the primary transceiver (and, in embodiments, of the components of the IOE device 120) to wake up to perform one or more desired operations with the base station 110 (e.g., either receiving data or transmitting requested data to the base station 110).”)

For claim 3. Shellhammer discloses all the limitations of claim 1, and Shellhammer further teaches: wherein the first radio interface employs a first radio access technology and the second radio interface employs a second radio access technology that is different from the first radio access technology. (Shellhammer, fig 3, column 16, line 33 to column 17, line 47, primary transceiver and secondary transceiver employs different technology)

For claim 4. Shellhammer discloses all the limitations of claim 3, and Shellhammer further teaches: wherein the first radio access technology is based on a wireless local area network technology, (Shellhammer, column 5, line 24-50, Wi-Fi; also see fig 3, column 16, line 33 to column 17, line 47) and the second radio access technology is a wakeup radio technology. (Shellhammer, fig 3, column 16, line 33 to column 17, line 47, wake-up radio technology)

For claim 16. Shellhammer teaches: An apparatus for a wireless device, the apparatus comprising: at least one processor, wherein the at least one processor is configured to execute computer program code at the apparatus (Shellhammer, fig 3, column 15, line 53 to column 16, line 27) to:
receive a first frame on a first radio interface, wherein the first frame comprises at least one time related parameter for determining an access slot for communications on the first radio interface; (Shellhammer, fig 8, column 21, line 22 to column 22, line 45, “At block 804, the IOE device 120 receives one or more assigned PN sequences from the base station 110. As part of this message, the IOE device 120 may also receive the time and frequency resource elements at which the synchronization and wake-up signals may be transmitted, as well as the pre-determined amounts of time to wait to listen for a synchronization or wake-up signal. In an embodiment, the assigned PN sequences (and assigned time/frequency resource elements) may be received as part of a sleep command from the base station 
transition to a first operation mode, where the first radio interface is disabled and a second radio interface is enabled; (Shellhammer, fig 8, column 21, line 22 to column 22, line 45, “At block 806, the IOE device 120 puts some or all of its constituent elements into sleep mode, e.g. a deep sleep such that just a few elements are still active, such as a clock… At block 810, the IOE device 120 wakes up its secondary transceiver, e.g. a low-power wake-up receiver, in order to listen for a message from the base station 110. This message may be a synchronization signal or a wake-up signal.”; after receiving the sleep command, IOE device goes into sleep mode where primary transceiver is disabled, and secondary transceiver is awake after an amount of time)
receive a second frame on the second radio interface; (Shellhammer, fig 8, column 21, line 22 to column 22, line 45, “If, at decision block 812, the scheduled wake-up event is not for a synchronization signal but rather for a wake-up signal, then the method 800 proceeds to block 816. At block 816, the IOE device 120 listens with the secondary transceiver and obtains whatever information is picked up by the antenna(s).”; wake-up signal is second frame)
determine an access slot on the first radio interface, based on the at least one time related parameter of the first frame and on a reception time of the second frame; (Shellhammer, fig 8, column 21, line 22 to column 22, line 45, “At block 818, the IOE device 120 compares the information obtained from the antenna to a stored sequence (the PN sequence corresponding to the wake-up sequence received at block 804)… As a result of the comparison, a correlation value may be determined… If the IOE device 120 determines at decision block 820 that the determined correlation value exceeds the threshold, then the method 800 proceeds to block 822, where the secondary transceiver of the IOE 
and transition to a second operation mode, where the first radio interface is enabled; transmit a third frame on the first radio interface in the determined access slot. (Shellhammer, fig 8, column 21, line 22 to column 22, line 45, “If the IOE device 120 determines at decision block 820 that the determined correlation value exceeds the threshold, then the method 800 proceeds to block 822, where the secondary transceiver of the IOE device 120 causes the primary transceiver (and, in embodiments, of 

For claim 18. Shellhammer discloses all the limitations of claim 16, and Shellhammer further teaches: wherein the first radio interface employs a first radio access technology and the second radio interface employs a second radio access technology that is different from the first radio access technology. (Shellhammer, fig 3, column 16, line 33 to column 17, line 47, primary transceiver and secondary transceiver employs different technology)

For claim 19. Shellhammer discloses all the limitations of claim 18, and Shellhammer further teaches: wherein the first radio access technology is based on a wireless local area network technology, and the second radio access technology is a wakeup radio technology. (Shellhammer, column 5, line 24-50, Wi-Fi; also see fig 3, column 16, line 33 to column 17, line 47) and the second radio access technology is a wakeup radio technology. (Shellhammer, fig 3, column 16, line 33 to column 17, line 47, wake-up radio technology)

For claim 20. Shellhammer discloses all the limitations of claim 16, and Shellhammer further teaches: wherein the first frame includes information indicating assignment of the access slot to the apparatus. (Shellhammer, fig 8, column 21, line 22 to column 22, line 45, “At block 804, the IOE device 120 receives one or more assigned PN sequences from the base station 110. As part of this message, the IOE device 120 may also receive the time and frequency resource elements at which the synchronization and wake-up signals may be transmitted, as well as the pre-determined amounts of time to wait to listen for a synchronization or wake-up signal. In an embodiment, the assigned PN sequences (and assigned time/frequency resource elements) may be received as part of a sleep command from the base 

For claim 21. Shellhammer discloses all the limitations of claim 16, and Shellhammer further teaches: wherein the second frame is a multicast wakeup frame or a broadcast wakeup frame capable of triggering determination of at least one other access slot assigned to at least one other apparatus. (Shellhammer, column 10, line 11-17, “the wake-up signal may also be a multicast message, for example where the base station 110 seeks to wake up all or a subset of IOE devices 120 that are attached to the base station 110.”; column 19, line 53-67, “Returning to decision block 706, the method 700 proceeds to block 710 if, according to the resource element usage policy, multiple attached IOE devices 120 are assigned to share resource element(s). Since multiple IOE devices 120 (e.g., two or more) may share the same time/frequency resource element combination, the base station 110 assigns different PN sequences to the IOE devices 120 sharing the resource element combination. These different PN sequences may be orthogonal to each other in order to reduce the correlation between them. As described above with respect to FIGS. 6C and 6D, multiple IOE devices 120 may share the same time slot while all IOE devices 120 share the same subcarrier across time, or multiple IOE devices 120 may share distinct subcarriers during the same time slot.”)

For claim 23. Shellhammer discloses all the limitations of claim 16, and Shellhammer further teaches: wherein the apparatus is a wireless device for accessing a wireless network. (Shellhammer, fig 1, column 6, line 45 to column 7, line 24, “A UE 120 may be a cellular phone, a smartphone, a personal digital assistant, a wireless modem, a laptop computer, a tablet computer, etc. The wireless 

For claim 24. Shellhammer teaches: An apparatus for an access node of a wireless network, the apparatus comprising: at least one processor, wherein the at least one processor is configured to execute computer program code at the apparatus (Shellhammer, fig 2, column 9, line 7-47) to: 
transmit a plurality of first frames to a plurality of apparatuses on a first radio interface, each of said first frames comprising at least one time related parameter for determining an access slot for the corresponding apparatus of the plurality of apparatuses for communications on the first radio interface; (Shellhammer, fig 8, column 21, line 22 to column 22, line 45, “At block 804, the IOE device 120 receives one or more assigned PN sequences from the base station 110. As part of this message, the IOE device 120 may also receive the time and frequency resource elements at which the synchronization and wake-up signals may be transmitted, as well as the pre-determined amounts of time to wait to listen for a synchronization or wake-up signal. In an embodiment, the assigned PN sequences (and assigned time/frequency resource elements) may be received as part of a sleep command from the base station 110 that is intended to place the IOE device 120 into sleep mode… At block 818, the IOE device 120 compares the information obtained from the antenna to a stored sequence (the PN sequence corresponding to the wake-up sequence received at block 804)… As a result of the comparison, a correlation value may be determined… If the IOE device 120 determines at decision block 820 that the determined correlation value exceeds the threshold, then the method 800 proceeds to block 822, where the secondary transceiver of the IOE device 120 causes the primary transceiver (and, in embodiments, of the components of the IOE device 120) to wake up to perform one or more desired operations with the base station 110 (e.g., either receiving data or transmitting requested data to the base station 110).”; 
transmit a second frame on a second radio interface to the plurality of apparatuses in a first operation mode, (Shellhammer, fig 8, column 21, line 22 to column 22, line 45, “If, at decision block 812, the scheduled wake-up event is not for a synchronization signal but rather for a wake-up signal, then the 
wherein in the first operation mode first radio interfaces of the plurality of apparatuses are disabled and second radio interfaces of the plurality of apparatuses are enabled, (Shellhammer, fig 8, column 21, line 22 to column 22, line 45, “At block 806, the IOE device 120 puts some or all of its constituent elements into sleep mode, e.g. a deep sleep such that just a few elements are still active, such as a clock… At block 810, the IOE device 120 wakes up its secondary transceiver, e.g. a low-power wake-up receiver, in order to listen for a message from the base station 110. This message may be a synchronization signal or a wake-up signal.”; after receiving the sleep command, IOE device goes into sleep mode where primary transceiver is disabled, and secondary transceiver is awake after an amount of time)
for transitioning the plurality of apparatuses to a second operation mode, wherein in the second operation mode the first radio interfaces of the plurality of apparatuses are enabled; (Shellhammer, fig 8, column 21, line 22 to column 22, line 45, “If, at decision block 812, the scheduled wake-up event is not for a synchronization signal but rather for a wake-up signal, then the method 800 proceeds to block 816. At block 816, the IOE device 120 listens with the secondary transceiver and obtains whatever information is picked up by the antenna(s)… At block 818, the IOE device 120 compares the information obtained from the antenna to a stored sequence (the PN sequence corresponding to the wake-up sequence received at block 804)… As a result of the comparison, a correlation value may be determined… If the IOE device 120 determines at decision block 820 that the determined correlation value exceeds the threshold, then the method 800 proceeds to block 822, where the secondary 
and receive, in response to transmitting the second frame, third frames from the plurality of apparatuses on the first radio interface, (Shellhammer, fig 8, column 21, line 22 to column 22, line 45, “If the IOE device 120 determines at decision block 820 that the determined correlation value exceeds the threshold, then the method 800 proceeds to block 822, where the secondary transceiver of the IOE device 120 causes the primary transceiver (and, in embodiments, of the components of the IOE device 120) to wake up to perform one or more desired operations with the base station 110 (e.g., either receiving data or transmitting requested data to the base station 110).”)
in access slots determined on the basis of the time related parameters of the first frames and a transmission time of the second frame. (Shellhammer, fig 8, column 21, line 22 to column 22, line 45, “At block 818, the IOE device 120 compares the information obtained from the antenna to a stored sequence (the PN sequence corresponding to the wake-up sequence received at block 804)… As a result of the comparison, a correlation value may be determined… If the IOE device 120 determines at decision block 820 that the determined correlation value exceeds the threshold, then the method 800 proceeds to block 822, where the secondary transceiver of the IOE device 120 causes the primary transceiver (and, in embodiments, of the components of the IOE device 120) to wake up to perform one or more desired operations with the base station 110 (e.g., either receiving data or transmitting requested data to the base station 110).”; access slot is simply a time; PN sequence of the sleep command (time related parameter of the first frame) is compared with PN sequence of wake-up signal (PN sequence, by nature, is reception time since it’s is a sequence received over time) to determine whether to wake up the primary transceiver to transmit requested data to the base station; please notes determine whether to 

For claim 27. Shellhammer discloses all the limitations of claim 24, and Shellhammer further teaches: wherein the first radio interface employs a first radio access technology and the second radio interface employs a second radio access technology that is different from the first radio access technology. (Shellhammer, fig 3, column 16, line 33 to column 17, line 47, primary transceiver and secondary transceiver employs different technology)

For claim 28. Shellhammer discloses all the limitations of claim 27, and Shellhammer further teaches: wherein the first radio access technology is based on a wireless local area network technology, (Shellhammer, column 5, line 24-50, Wi-Fi; also see fig 3, column 16, line 33 to column 17, line 47) and the second radio access technology is a wakeup radio technology. (Shellhammer, fig 3, column 16, line 33 to column 17, line 47, wake-up radio technology)

For claim 30. Shellhammer discloses all the limitations of claim 24, and Shellhammer further teaches: wherein the second frame is a multicast wakeup frame or a broadcast wakeup frame capable of triggering determination of access slots assigned to the plurality of apparatuses. (Shellhammer, column 10, line 11-17, “the wake-up signal may also be a multicast message, for example where the base station 110 seeks to wake up all or a subset of IOE devices 120 that are attached to the base station 110.”; column 19, line 53-67, “Returning to decision block 706, the method 700 proceeds to block 710 if, according to the resource element usage policy, multiple attached IOE devices 120 are assigned to share resource element(s). Since multiple IOE devices 120 (e.g., two or more) may share the same time/frequency resource element combination, the base station 110 assigns different PN sequences to the IOE devices 120 sharing the resource element combination. These different PN sequences may be orthogonal to each other in order to reduce the correlation between them. As described above with respect to FIGS. 6C and 6D, multiple IOE devices 120 may share the same time slot while all IOE devices 120 share the same subcarrier across time, or multiple IOE devices 120 may share distinct subcarriers during the same time slot.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 22, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer, US 9,525,540 in view of Ji, US 2010/0208660.

For claim 7. Shellhammer discloses all the limitations of claim 1, however Shellhammer doesn’t teach: wherein the first frame is an association response frame from an access node of a wireless network, or the first frame is a response frame to a request by the apparatus to switch from the second operation mode to the first operation mode. 
Ji from the same or similar fields of endeavor teaches: wherein the first frame is an association response frame from an access node of a wireless network, or the first frame is a response frame to a request by the apparatus to switch from the second operation mode to the first operation mode. (Ji, paragraph 59, “More specifically, a UE 403 transmits a MOBile_ SLeeP_REQuest (MOB_SLP_REQ) to an eNB 401 in step 410. As conditions permit, the eNB 401 transmits a MOBile_SLeeP_ReSPonse (MOB_SLP_RSP) message to the UE 403 permitting the UE to enter a sleep mode.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ji into Shellhammer, since Shellhammer suggests 

For claim 22. Shellhammer discloses all the limitations of claim 16, however Shellhammer doesn’t teach: wherein the first frame is an association response frame from an access node of a wireless network, or the first frame is a response frame to a request by the apparatus to switch from the second operation mode to the first operation mode. 
Ji from the same or similar fields of endeavor teaches: wherein the first frame is an association response frame from an access node of a wireless network, or the first frame is a response frame to a request by the apparatus to switch from the second operation mode to the first operation mode. (Ji, paragraph 59, “More specifically, a UE 403 transmits a MOBile_ SLeeP_REQuest (MOB_SLP_REQ) to an eNB 401 in step 410. As conditions permit, the eNB 401 transmits a MOBile_SLeeP_ReSPonse (MOB_SLP_RSP) message to the UE 403 permitting the UE to enter a sleep mode.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ji into Shellhammer, since Shellhammer suggests a technique for communicating a sleep command, and Ji suggests the beneficial way of communicating such sleep command in response to a sleep request from a device so that devices can request sleep mode as needed (Ji, paragraph 59) in the analogous art of communication.

For claim 31
Ji from the same or similar fields of endeavor teaches: wherein the first frames comprise one or more association response frames and/or at one or more response frames to requests from the plurality of apparatuses to switch from a second operation mode to a first operation mode. (Ji, paragraph 59, “More specifically, a UE 403 transmits a MOBile_ SLeeP_REQuest (MOB_SLP_REQ) to an eNB 401 in step 410. As conditions permit, the eNB 401 transmits a MOBile_SLeeP_ReSPonse (MOB_SLP_RSP) message to the UE 403 permitting the UE to enter a sleep mode.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ji into Shellhammer, since Shellhammer suggests a technique for communicating a sleep command, and Ji suggests the beneficial way of communicating such sleep command in response to a sleep request from a device so that devices can request sleep mode as needed (Ji, paragraph 59) in the analogous art of communication.

Allowable Subject Matter
Claims 2, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185.  The examiner can normally be reached on Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA HUYNH/Primary Examiner, Art Unit 2462